DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 9/27/2021 with Request for Continued Examination filed 10/27/2021 has been entered with Claims 1-13, 15, and 17 pending and Claims 14, 16, 18 cancelled. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
a notification unit configured to, in a case where an operation for switching the image adjustment mode is performed after the second adjusting unit performs the second image adjustment, make a notification about the second image adjustment, wherein the notification unit 1) performs the notification in a case where a tone curve adjustment of the image or a color adjustment of the image is performed as the second image adjustment, and 2) does not perform the notification in a case where an adjustment for rotating the image, an adjustment for multiplying the image, an adjustment for copying and pasting a region in the image, or an adjustment for trimming the image is performed as the second image adjustment, and wherein the processing unit, the first adjusting unit, the second adjusting unit, and the notification unit are implemented via at least one processor.
Claims 2-13 are dependent upon Claim 1 and, are therefore, allowable.

Independent Claim 15 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
making a notification about the second image adjustment an operation for switching the image adjustment modeafter performing the second image adjustment, wherein 1) in a case where a tone curve adjustment of the image or a color adjustment of the image is performed as the second image adjustment, the notification is performed, and 2) in a case where an adjustment for rotating the image, an adjustment for multiplying the image, an adjustment for copying and pasting a region in the image, or an adjustment for trimming the image is performed as the second image adjustment, the notification is not performed.
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
making a notification about the second image adjustment in a case where an operation for switching the image adjustment mode is performed after performing the second image adjustment wherein 1) in a case where a tone curve adjustment of the image or a color adjustment of the image is performed as the second image adjustment, the notification is performed, and 2) in a case where an adjustment for rotating the image, an adjustment for multiplying the image, an adjustment for copying and pasting a region in the image, or an adjustment for trimming the image is performed as the second image adjustment, the notification is not performed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667